Citation Nr: 1232935	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  07-17 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for right knee degenerative joint disease, status post total knee replacement. 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1968 to December 1969. 

These matters come before the Board of Veterans' Appeals (Board) initially on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Manchester, New Hampshire.  In pertinent part of that rating decision, the RO continued a 10 percent rating for right knee instability and continued a 10 percent rating for degenerative joint disease of the right knee.  The Veteran only appealed the 10 percent rating for instability of the right knee.  The Veteran's claims file was transferred from the Manchester, New Hampshire, RO, to the Columbia, South Carolina, RO, in January 2008.  

In a September 2008 rating decision, the RO granted the Veteran a temporary total rating pursuant to 38 C.F.R. § 4.30, based on a surgical procedure for a total joint arthroplasty of the right knee which necessitated convalescence beginning on July 22, 2008.  That rating decision also indicates that a 100 percent rating was assigned in accordance with the provisions of 38 C.F.R. §4.71a, Diagnostic Code 5055, based on a one-year period from September 1, 2008 through August 31, 2009, with the minimum 30 percent to be assigned on September 1, 2009, for the service-connected right knee degenerative joint disease, status post knee replacement. 

In December 2008, the Veteran was furnished a Supplemental Statement of the Case, which addressed the issue of an evaluation in excess of 10 percent for the Veteran's right knee instability prior to July 22, 2008.  In February 2009, the Veteran's representative submitted a statement in lieu of a VA Form 646, which listed the right knee instability issue, made an argument specific to the right knee replacement, and indicated that the Veteran is currently unemployed. 

In its November 2009 decision, the Board construed the February 2009 Statement as a timely filed Substantive Appeal with the issue of entitlement to an increased evaluation in excess of 10 percent for right knee instability, prior to July 22, 2008. The Board also accepted the February 2009 Statement as a timely NOD contesting the 30 percent rating assigned for the right knee degenerative joint disease, status post knee replacement, and was to include consideration of a TDIU rating based on that same disability pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  After examining the evidence of record, the Board denied the Veteran's claim for entitlement to an increased evaluation in excess of 10 percent for right knee instability, prior to July 22, 2008, and remanded the issue of entitlement to an increased evaluation in excess of 30 percent for right knee degenerative joint disease, status post right knee replacement, to include consideration of a TDIU.  

After completion of the requested development and upon the matters return, the Board in an August 2011 decision denied the Veteran's claim for entitlement to an increased evaluation in excess of 30 for right knee degenerative joint disease, status post right knee replacement, to include consideration of a TDIU.  The Veteran appealed the Board's August 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  An Order dated in February 2012 granted the parties' Joint Motion for Remand (joint motion), vacating the Board decision and remanding the matter on appeal for further proceedings consistent with the joint motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the joint motion, and the Board's review of the claims file, the Board finds that further VA action on the claim on appeal is warranted.

In the joint motion, the parties agreed that VA had failed to assist him in obtaining the Veteran's employment records from the United States Postal Service, which are relevant to his TDIU claim.  The information of record indicates that, on VA Form 21-4192 (dated September 2007), the United Postal Service replied to VA's request for the Veteran's employment records, noting that "[t]his information [is] available at the Office of Personnel Management."  VA has a duty to make as many requests as necessary to obtain records in the possession of a federal agency, unless it is concluded that such records do not exist, or that further efforts to obtain such records would be futile. 38 C.F.R. § 3.159(c)(2).  Moreover, the Board is very mindful that employment records, particularly those relating to the reasons for job separation, termination or retirement, are generally highly confidential in nature and may not be releasable to anyone other than the employee without his written or specific consent.  See Spurgeon v. Brown, 10 Vet. App. 194, 197-198 (1997).  In any event, given the potential relevance of the Veteran's employment record to his TDIU claim, VA is also obligated to advise the Veteran that he has the ultimate responsibility for furnishing his employment records.  Id.  "While there is certainly a duty to assist, such a duty does not relieve a claimant entirely from assisting himself," especially where, as in this case, obtaining confidential employment records would be easier for the Veteran to obtain than VA.  Id. at 197 (citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street").

Also, in the joint motion, the parties agreed that the report of an October 2010 VA examination was inadequate because the findings did not reflect the severity of the Veteran's service-connected knee and spine disabilities during active stages of flare-ups.  See Voerth v. West, 13 Vet.App. 117 (1999); Ardison v. Brown, 6 Vet.App. 405 (1994).  The Court has held that when the record indicates that a veteran's condition includes both active and inactive stages, VA must provide an examination during an active stage.  See Ardison, 6 Vet.App. at 407.  Here, as noted by the parties, the October 2010 VA examiner recorded the Veteran's reports that his service-connected back and spine disabilities are adversely affected by cold weather.  The parties further noted that an internet search of weather-related sites indicated warmer temperatures in Columbia, South Carolina on or around the date of the Veteran's October 2010 VA examination.  

Given the party's assertions, and the Veteran's reported history of flare-ups during colder weather, the Board finds a remand is needed to afford the Veteran with an additional VA examination to evaluate the severity of the Veteran's disabilities during a period of exacerbation due to cold weather.  See  38 U.S.C.A. § 5103(a)(1); see also Barr v. Nicholson, 21 Vet.App. 303, 311 (2007); Voerth, 13 Vet.App. at 117.  Therefore, an additional VA examination will be necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claims for increase.  Specifically, the RO/AMC should request that the Veteran complete and sign a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, for the United States Postal Service and the Office of Personnel Management.  Each executed form should be returned to VA.  Upon receipt of the necessary authorization forms, the RO/AMC should contact the United States Postal Service and the Office of Personnel Management for the purposes of obtaining a statement and/or evidence outlining the facts and circumstances of the Veteran's retirement.  All records and responses received should be associated with the claims file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The RO/AMC should advise the Veteran and his representative that it is ultimately the Veteran's responsibility to obtain (from his employer) and submit (to VA) his employment records, particularly those relating to loss time or sick leave as well as those relating to the facts and circumstances of his retirement.  

The RO/AMC should advise the Veteran and his representative that he Veteran may submit evidence documenting any attempts to obtain employment, to include the number and status of job applications filed, to include any rejection letters of employment; and, that he may submit evidence documenting marginal employment, if any, (past or prospective) employment secured or followed that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

3.  Schedule the Veteran for a VA examination, with an appropriate specialist, to determine the nature and severity of all manifestations of the Veteran's right knee, status post total knee replacement.  If possible, the examination of the right knee should be scheduled during a period of exacerbation due to cold weather. 

The claims file should be made available to the examiner, who should review the entire claim folder in conjunction with this examination.  All indicated tests and studies, to include range of motion (both passive and active) and tests for instability of the right knee, should be undertaken.  If the examiner deems that an x-ray is needed, then such should be done.

In the examination report, the examiner is asked to address whether the Veteran experiences additional functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use) of the right knee, and should clearly indicate the measurements at which the additional functional loss begins.  The examiner should also identify whether the residuals from the right knee replacement are manifested by any of the following: (1) non-union of tibia and fibula with loose motion requiring a brace; (2) ankylosis; or (3) severe painful motion or weakness in the right knee joint.

The examiner should also describe the functional impairment due to the pathology, symptoms and signs associated with the Veteran's status post total right knee replacement, and comment on how such impairment impacts his ability to maintain or obtain employment.

The examiners should set forth all pertinent findings, along with the complete explanation for the conclusions reached.

4.  Schedule the Veteran for an appropriate VA examination(s) to determine the nature, severity and impact the following service-connected disabilities have on the Veteran's ability to work: (1) status post total left knee replacement; (2) status post total right knee replacement;(3) right knee instability (4) lumbar spine degenerative disc disease, L4-5 and L5-S1; (5) laceration, right thumb.  It is imperative that the examiner(s) who is designated to examine the Veteran reviews the evidence in the claims file, including a copy of this REMAND and acknowledges such review in the examination report.  All appropriate tests, studies, and X-rays should be performed, if deemed necessary, and all findings must be reported in detail.

The examiner should describe the Veteran's impairment due to the pathology, symptoms and signs of his service-connected: (1) status post total left knee replacement; (2) status post total right knee replacement;(3) right knee instability (4) lumbar spine degenerative disc disease, L4-5 and L5-S1; (5) laceration, right thumb.  

Thereafter, the examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that all or any of his service-connected disabilities (i.e., status post total left knee replacement; status post total right knee replacement; right knee instability; lumbar spine degenerative disc disease, L4-5 and L5-S1; and laceration, right thumb) render him incapable of performing the mental and physical acts required for employment, given his educational and employment background?

The examiners should set forth all pertinent findings, along with the complete explanation for the conclusions reached.

5.  Thereafter, the RO/AMC should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO/AMC should then readjudicate the claims on appeal.  If any benefit sought remains denied, the RO/AMC should issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


